DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Status of the Claims
	Claims 1- and 3- 25 are currently pending. This is the first office action on the merits of the claims. Claims 1, and 3- 25 are currently under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) is being considered by the examiner.

Specification
	The disclosure is objected to because of the following informality: Compound II is referred to in [0044] without the SEQ ID NO: 6 identifier.  
Appropriate correction is required.


Claim Objections
Claims 3- 25 are objected to because of the following informalities:
		Regarding claim 11, the phrase “at least one system of” in line 4, and spanning lines 5-6 should read at least one symptom of for consistency and clarity.
		Regarding claim 14, the phrase “at least one system of” in lines 4 and 6 should read “at least one symptom of” for consistency and clarity.
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
	The present claim set does not contain a “claim 2”. Therefore, claims 3- 25 must be renumbered to 2- 24.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 14 are rejected under 35 U.S.C.§112(a), because the specification, while being enabling for treatment or amelioration of at least one symptom of a viral infection or the virus-induced immunopathology (e.g., systematic lupus erythematosus (SLE) secondary to a viral infection, or eosinophilic pneumonia secondary to a viral infection), does not reasonably provide enablement for prevention of at least one symptom of a viral infection or viral-related immunopathology.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
There are many factors to consider when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any experimentation is “undue”. These factors include, but are not limited to:
1. The breadth of the claims;
2. The nature of the invention;
3. The state of the prior art;
4. The level of skill in the art;
5. The level of predictability in the art;
6. The amount of direction provided by the inventor;
7. The presence or absence of working examples;
8. The quantity of experimentation necessary to make or use the invention based on the disclosure. See In re Wands USPQ 2d 1400 (CAFC 1988):

Both claims 1 and 14 are drafted to include complete prevention of at least one symptom of a virus or virus-induced immunopathology.
The nature of the invention is administration of peptides comprising SEQ ID NOs: 4- 7 to a subject in need thereof treatment, prevention, or amelioration of at least one symptom of a viral infection (claim 1) or virus induced immunopathology (claims 1 and 14).
The state of the prior art does indicate that prevention of serious illness through vaccination for viruses; for instance, COVID-19. (CDC guidance).
The level of skill in the art is high; for example, PhD or Medical Doctor with a practice in infectious disease and/ or autoimmune pathology.
The level of predictability in the art will range based on the condition (i.e., viral infection). For example, mouse models of respiratory syncytial virus (RSV) have demonstrated different presentations from human models in terms of severity and immune response to viral infection. In addition, vaccinated infants appear to present a more severe eosinophilic pneumonia phenotype than healthy adults, thus it is unclear if full prevention of this particular immunopathology can be predicted. (See FARRAG, VIRAL IMMUNOLOGY; 29(1), Pub: 2016). The present claims encompass prevention of at least one symptom of any virus, so the predictability will depend on a large degree of variability. However, no specific instances are provided by the specification of administration demonstrating prevention of any viral symptoms. Thus, the predictability of complete prevention of any viral or virus-induced symptom is unknow. 
The inventor has provided examples of administration to eosinophilic pneumonia and inflammatory processes associated with conditions which are known to be associated with viral infections or virus-induced immunopathology (e.g., SLE and inflammatory effects in eosinophilic airway inflammatory murine models), though the applicant has not provided any examples of completely preventing any symptoms of any viral infection or virus-induced immunopathology.
The quality of experimentation required to enable prevention of at least one symptom of a viral infection or virus-induced immunopathology is dependent on several factors; including, the virus, and the current regulatory environment. Ideally, multiple phases of testing, double blind studies ranging in extended time-frames, and statistical analysis of collected data from many carefully screened subjects to identify any potential long-term safety risks of treating a virus with the peptides of the present invention would enable the practitioner to effectively use the treatment modality in a clinical environment. In addition, some statistically significant evidence of prevention of a symptom of a viral infection or virus-induced immunopathology would be presented, to include the design of the study demonstrating the collection of such data. 
	Given the lack of predictability, breadth of the claims, lack of workable examples demonstrating prevention, lack of evidence demonstrating data of prevention, the claim of prevention of at least one symptom of a viral infection (claim 1) or a virus-induced immunopathology is not presently enabled based on the current record. 
	Claims 2- 13 depend from claim 1, and are rejected also.
	Claims 15- 25 depend from claim 14, and are rejected also.

Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11, 13, 23, and 25 are rejected under 35 U.S.C. §112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 11 and 23 it is not clear whether the phrases "e.g., a decrease in lung inflammation”; “e.g., a decrease in lung edema"; “e.g., a decrease in tissue damage in the lung”; “e.g., ameliorate at least one system of viral pneumonia”; and “e.g., ameliorate at least one system of a virus-induced pneumopathy or viral pneumonia” are limitations or whether they are merely listing disclosed examples and/or embodiments.  Description of examples or preferences are properly set forth in the specification rather than the claims.  Since it is unclear whether these phrases are limitations, and thus parts of the claimed inventions, they render claims 11 and 23 indefinite.  See MPEP § 2173.05(d).
Regarding claims 13 and 25, the term “COVID-19 pathology” is not defined by the claims or the specification. Further, the term appears to have been assigned a special significance by the applicant, because is unclear how a term generally understood to define the study of a disease can be treated, prevented, or ameliorated by the method of claims 1 and 14 (from which claims 13 and 25 depend, respectively). Therefore, it would not be clear to one of ordinary skill in the art what limitations are encompassed by the undefined term “COVID-19 pathology”; nor where the meets and bounds of the claims would be. Thus, claims 13 and 25 are indefinite. The examiner is interpreting the term “COVID-19 pathology” to include any pathophysiological presentation of SARS-COV-2 infection; to include, signs or symptoms associated with SARS-COV-2 infections; specifically, any known COVID-19 disease presentation in any patient or population (e.g., comorbidities; test subjects; adverse effects of associated treatment(s); academic and/ or clinical studies; and/ or confounding variables).

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-9, 11, 14, 15, 17-19, 21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MULLER, US 2016/0166636 A1, Pub: Jun. 16, 2016; as evidenced by GIACOMI, American Journal of Respiratory and Critical Care Medicine; 197(6): 728- 736, Pub: Mar. 15, 2018.
Regarding claim 1, Muller discloses methods of administering to a patient in need thereof a pharmaceutical compositions comprising the amino acid sequences: RIHMVYSKRSGKPRGYAFIEY (SEQ ID NO: 1), wherein the serine of position 10 is phosphorylated (instant SEQ ID NO: 4); RIHMVYSKRSGKPRGYAFIEY (SEQ ID NO: 1), wherein the serine of position 10 is phosphorylated and the methionine in position 4 is oxidized (instant SEQ ID NO: 6); and IHMVYSKRSGKPRGYAFIEY (SEQ ID NO: 2), wherein the serine in position 9 is phosphorylated and the methionine in position 3 is oxidized (instant SEQ ID NO: 7) for treating or ameliorating hyperautophagy-related diseases or disorders. ([0016]; [0019]; claims 1, 3, and 13-18). Specifically, the amelioration of the symptom of inflammation in eosinophilic airway inflammation (a viral-induced immunopathology of both HIV and influenza A, as evidenced by Giacomi {pg. 729, Table 2; pg. 732, Clinical features section}). ([0032]; [0047]; Figure 12; [0048], figure 13; [0168]- [0182]; [0238]- [0251]; claims 1, 3, and 13- 18).
Regarding claims 3 and 15, Muller discloses RIHMVYSKRSGKPRGYAFIEY (SEQ ID NO: 1), wherein the serine of position 10 is phosphorylated (instant SEQ ID NO: 4).
Regarding claim 5 and 17, Muller discloses RIHMVYSKRSGKPRGYAFIEY (SEQ ID NO: 1), wherein the serine of position 10 is phosphorylated and the methionine in position 4 is oxidized (instant SEQ ID NO: 6).
Regarding claim 6 and 18, Muller discloses IHMVYSKRSGKPRGYAFIEY (SEQ ID NO: 2), wherein the serine in position 9 is phosphorylated and the methionine in position 3 is oxidized (instant SEQ ID NO: 7).
Regarding claim 7 and 19, Muller discloses amelioration of the symptom of inflammation in eosinophilic airway inflammation (a viral-induced immunopathology of both HIV and influenza A, as evidenced by Giacomi {pg. 729, Table 2; pg. 732, clinical features section}). ([0238]- [0251]).
Regarding claims 8, 9, 11, 20, 21, and 23, Muller discloses treatment of a virus-induced immunopathology (as evidenced by Giacomi {pg. 729, Table 2; pg. 732, clinical features section}); specifically, resulting in a 50% modulation in eosinophils and reduced systemic inflammation in eosinophilic lung inflammation upon iv administration of the p140 peptides of Muller. ([0016]; [0238]- [0251]).
Regarding claim 14, Muller discloses methods of administering to a patient in need thereof a pharmaceutical compositions comprising the amino acid sequences: RIHMVYSKRSGKPRGYAFIEY (SEQ ID NO: 1), wherein the serine of position 10 is phosphorylated (instant SEQ ID NO: 4); RIHMVYSKRSGKPRGYAFIEY (SEQ ID NO: 1), wherein the serine of position 10 is phosphorylated and the methionine in position 4 is oxidized (instant SEQ ID NO: 6); and IHMVYSKRSGKPRGYAFIEY (SEQ ID NO: 2), wherein the serine in position 9 is phosphorylated and the methionine in position 3 is oxidized (instant SEQ ID NO: 7) for treating or ameliorating hyperautophagy-related diseases or disorders. ([0016]; [0019]; claims 1, 3, and 13- 18). Specifically, treatment with the peptides of Muller resulted in eosinophil modulation of 50% and the amelioration of the symptom of inflammation in eosinophilic airway inflammation (a viral-induced immunopathology of both HIV and influenza A, as evidenced by Giacomi {pg. 729, Table 2; pg. 732, Clinical features section}). ([0032]; [0047]; Figure 12; [0048], figure 13; [0168]- [0182]; [0238]- [0251]; claims 1, 3, and 13- 18).
	Thus, claims 1, 3, 5-9, 11, 14, 15, 17- 19, 21, and 23 are anticipated by Muller.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3- 5, 6- 9, 11, 14- 17- 20, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over MULLER, US 2016/0166636 A1, Pub: Jun. 16, 2016; as evidenced by GIACOMI, American Journal of Respiratory and Critical Care Medicine; 197(6): 728- 736, Pub: Mar. 15, 2018, as applied to claims 1, 3, 5, 6- 7, 9, 11, 14- 15, 17- 19, 21, and 23.
	The instant claims are drawn to a method of treating, preventing, or ameliorating at least on symptom of a viral infection or viral-induced immunopathology in a subject in need thereof, the method comprising:
	providing a subject in need thereof; and
	administering an effective amount of a pharmaceutical composition comprising
 an effective amount of a peptide having the amino acid sequence as set forth in SEQ ID NO: 4-7, a salt form thereof, or combination thereof; and at least one pharmaceutically acceptable carrier or excipient,
	wherein the peptide effectuates the treatment, prevention, or amelioration of at least on symptom of the viral infection or the virus induced immunopathology. Claim 14 provides the similar method of claim 1 of modulating the immune response in a subject having a viral infection.
The instant claims 4 further provides the peptide set forth SEQ ID NO: 5; claim 8 further provides at least one virus selected from the provided list; claim 16 further provides the peptide set forth SEQ ID NO: 5; claim 20 provides at least one virus selected from the provided list.
Regarding claim 4 and 16, Muller discloses IHMVYSKRSGKPRGYAFIEY (SEQ ID NO: 2), wherein at least one serine is phosphorylated. (claim 1). Thus, three possible examples of a single Ser phosphorylation are enabled by claim 1. Further, each possible single Ser phosphorylation – as taught by Muller – would have constituted one obvious substitution for another. Specifically, one obvious species would have been represented by the amino acid sequence IHMVYSKRSGKPRGYAFIEY, wherein the Ser in position 9 is phosphorylated (instant SEQ ID NO: 5).
Therefore, the differences in the prior art were encompassed in known variations or in principal known in the prior art. The rationale would have been the predictable use of prior art elements according to their established functions. KSR 550 U.S. at 417.
For these reasons, the instant claims do not recite any new element or new function or unpredictable result, and the examiner invites the applicant to provide evidence demonstrating the novel or unobvious difference between the claimed limitations and those used in the prior art, as mere argument cannot take the place of evidence lacking in the record. Estee Lauder Inc. v. L'Oreal, S.A., 129 F.3d 588, 595 (Fed. Cir. 1997).

Claims 10, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over MULLER, US 2016/0166636 A1, Pub: Jun. 16, 2016, as evidenced by GIACOMI, American Journal of Respiratory and Critical Care Medicine; 197(6): 728- 736, Pub: Mar. 15, 2018; as applied to claims 1, 3, 5- 9, 11, 14- 15, 17- 19, 21, and 23; in further view of YUE, Cell Death and Disease; 9: 904, Pub: 2018.
	The instant claims are drawn to a method of treating, preventing, or ameliorating at least on symptom of a viral infection or viral-induced immunopathology in a subject in need thereof, the method comprising:
	providing a subject in need thereof; and
	administering an effective amount of a pharmaceutical composition comprising
 an effective amount of a peptide having the amino acid sequence as set forth in SEQ ID NO: 4-7, a salt form thereof, or combination thereof; and at least one pharmaceutically acceptable carrier or excipient,
	wherein the peptide effectuates the treatment, prevention, or amelioration of at least on symptom of the viral infection or the virus induced immunopathology. Claim 14 provides the similar method of claim 1 of modulating the immune response in a subject having a viral infection.
The instant claims 10, and 22 further provide for amelioration of at least one symptom or virus induced immunopathology, from COVID-19.
Muller discloses methods of administering to a patient in need thereof a pharmaceutical compositions comprising the amino acid sequences: RIHMVYSKRSGKPRGYAFIEY (SEQ ID NO: 1), wherein the serine of position 10 is phosphorylated (instant SEQ ID NO: 4); RIHMVYSKRSGKPRGYAFIEY (SEQ ID NO: 1), wherein the serine of position 10 is phosphorylated and the methionine in position 4 is oxidized (instant SEQ ID NO: 6); and IHMVYSKRSGKPRGYAFIEY (SEQ ID NO: 2), wherein the serine in position 9 is phosphorylated and the methionine in position 3 is oxidized (instant SEQ ID NO: 7) for treating or ameliorating hyperautophagy-related diseases or disorders. ([0016]; [0019]; claims 1, 3, and 13-18). Specifically, the amelioration of the symptom of inflammation in eosinophilic airway inflammation (a viral-induced immunopathology of both HIV and influenza A, as evidenced by Giacomi {pg. 729, Table 2; pg. 732, Clinical features section}). ([0032]; [0047]; Figure 12; [0048], figure 13; [0168]- [0182]; [0238]- [0251]; claims 1, 3, and 13- 18).
	Muller does not teach symptoms of SARS-CoV nor virus-induced immunopathology of SARS-CoV.
Regarding claim 10, and 22, Yue discloses that severe acute respiratory syndrome (SARS), caused by SARS-CoV, activates the NLRP3 inflammasome; increases transcription of autophagy-related genes, leading to necrotic cell death. Specifically, fatal cases of SARS-CoV infections show significant lung damage in response to inflammation driven by necrosis. (Abstract; pg. 9/15, discussion section, 1st paragraph).
	Therefore, it would have been obvious to one having ordinary skill at the time of filing that SARS-CoV is a hyperautophagy related disease or disorder demonstrating pulmonary inflammation and damage, as disclosed by Yue. Further, it would have been obvious to the artisan to substitute one know hyperautophagy related disorder involving viral lung inflammation (e.g., viral-induced eosinophilic lung inflammation as disclosed by Muller and evidenced by Giacomi) for another (e.g., SARS-CoV, as disclosed by Yue) into the methods disclosed by Muller with a reasonable expectation of both reducing inflammation and modulating the immune response of the subject being administered Muller’s p140 peptides.

Claims 12, 13, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over MULLER, US 2016/0166636 A1, Pub: Jun. 16, 2016; as evidenced by GIACOMI, American Journal of Respiratory and Critical Care Medicine; 197(6): 728- 736, Pub: Mar. 15, 2018, as applied to claims 1, 3, 5, 6- 7, 9, 11, 14- 15, 17- 19, 21, and 23, in view of ZHANG; Clinical immunology; 214: 108393, Pub: Mar. 25, 2020, on IDS filed 08/09/2021.
	The instant claims are drawn to a method of treating, preventing, or ameliorating at least on symptom of a viral infection or viral-induced immunopathology in a subject in need thereof, the method comprising:
	providing a subject in need thereof; and
	administering an effective amount of a pharmaceutical composition comprising
 an effective amount of a peptide having the amino acid sequence as set forth in SEQ ID NO: 4-7, a salt form thereof, or combination thereof; and at least one pharmaceutically acceptable carrier or excipient,
	wherein the peptide effectuates the treatment, prevention, or amelioration of at least on symptom of the viral infection or the virus induced immunopathology. Claim 14 provides the similar method of claim 1 of modulating the immune response in a subject having a viral infection.
The instant claims 12, 13, 24, and 25 further provides amelioration of at least one symptom or virus induced immunopathology, from COVID-19.

Muller discloses treatment of a HIV or influenza A-induced immunopathology; Specifically, eosinophilic lung inflammation (as evidenced by Giacomi {pg. 729, Table 2; pg. 732, clinical features section}). Muller further discloses a reduction in the symptom of systemic inflammation resulting from administering– to a subject in need thereof – “p140 peptides” (instant SEQ ID NO: 4) and immunomodulatory effects of the present invention. ([0016]; [0238]- [0251]).
Muller does not teach systemic inflammation in SARS-CoV, MERS, or COVID-19.
Regarding claims 12, 13, 24, and 25, Zhang teaches the symptom of systematic inflammation in SARS, MERS, and COVID-19. (pg. 2, Section 2; pg. 3, section 5).
	Thus, one practicing the teachings of Muller (treatment of a patient in need with pharmaceutical compositions comprising p140 peptides for viral-induced immunopathology, as evidenced by Giacomi) would have had a reasonable expectation of effectuating immunomodulatory effects (e.g., reduction in autophagy, immune response, etc.) and at least ameliorate systematic inflammation (i.e., symptoms and viral-induced immunopathology, as taught by Zhang) at the time of filing.


Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 6 of U.S. Patent No. US 8,475,800; Pub: Jul. 2, 2013 (‘800) in view of PAN, Biomedicine and Pharmacotherapy; 117: 109122, Pub: 2019, as evidenced by ZIMMER, WO 03/020747 A1, Pub: Mar. 13, 2003. 
	Regarding claims 1 and 14, claim 5 and 6 of ‘800 recite methods of treating systemic lupus erythematosus (SLE) comprising administering an effective amount (‘800, claim 6) to a patient in need thereof, a pharmaceutical composition comprising the amino acid sequence: RIHMVYSKRSGKPRGYAFIEY (SEQ ID NO: 1), wherein the serine of position 10 is phosphorylated (instant SEQ ID NO: 4). 
Pan discloses that Epstein-Bar virus, cytomegalovirus, hepatitis C, and parainfluenza are associated with the pathogenesis of SLE. (1st page, Col. 2; 2ND page, Table 1). 
Thus, one treating SLE with a peptide of instant SEQ ID NO: 4 (as claimed by ‘800) would expect to effectuate a modulated immune response (as taught by Zimmer, [0013] and [0017]) in the disease of known virus-induce immunopathology. Thus, claim 1 is an obvious variant of ‘800.

Claims 1, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 10- 14 of U.S. Patent No. US 10,213,482; Pub: Feb. 26, 2019 (‘482) in view of GIACOMI, American Journal of Respiratory and Critical Care Medicine; 197(6): 728- 736, Pub: Mar. 15, 2018, in view of MULLER, US 2016/0166636 A1, Pub: Jun. 16, 2016.
Regarding claims 1 and 14, claims 1, 10- 11, 13 and 14 of ‘482 disclose a methods of administering to a patient in need thereof a pharmaceutical compositions comprising an effective amount (‘482, claim 10) of the amino acid sequences: RIHMVYSKRSGKPRGYAFIEY (SEQ ID NO: 1), wherein the serine of position 10 is phosphorylated (instant SEQ ID NO: 4) (‘482, claim 13); RIHMVYSKRSGKPRGYAFIEY (SEQ ID NO: 1), wherein the serine of position 10 is phosphorylated and the methionine in position 4 is oxidized (instant SEQ ID NO: 6) (‘482, claim 14); and IHMVYSKRSGKPRGYAFIEY (SEQ ID NO: 2), wherein the serine in position 9 is phosphorylated and the methionine in position 3 is oxidized (SEQ ID NO: 5/ instant SEQ ID NO: 7) for treating or ameliorating chronic inflammatory (‘482, claim 1) and eosinophilic airway inflammation (a viral-induced immunopathology of both HIV and influenza A, as evidenced by Giacomi {pg. 729, Table 2; pg. 732, Clinical features section}). (claims 5, 10, and 11). In doing so, one would reasonably expect to reduce systemic inflammation by immunomodulation (e.g., downregulating eosinophil concentration by 50%, as disclosed by Muller, [0016]; [0238]- [0251]). Thus, independent claims 1 and 14 are obvious variants of the method claims of ‘482.
	Thus, claims 1, and 14 are obvious variants of ‘482

Conclusion
Summary of Claims: Claims 1 and 3- 25 are rejected. No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MICHAEL CRONIN whose telephone number is (571)272-0628.  The examiner can normally be reached on M-F 0900-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN MICHAEL CRONIN/Examiner, Art Unit 1658                                                                                                                                                                                                        

/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658